Citation Nr: 0527579	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  01-04 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including major depressive disorder 
with psychotic features and an anxiety disorder not otherwise 
specified, to include as secondary to left knee and/or left 
ankle disabilities.

2.  Entitlement to service connection for degenerative joint 
and disc disease of the lumbar spine, to include as secondary 
to left knee and/or left ankle disabilities.

3.  Entitlement to service connection for a right hip 
disorder, to include as secondary to left knee and/or left 
ankle disabilities..

4.  Entitlement to service connection for a left hip 
disorder, to include as secondary to left knee and/or left 
ankle disabilities.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission
WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to January 
1977 and from May 1983 to February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Phoenix, Arizona, which denied service connection for a right 
and left hip conditions, major depression with psychosis, and 
herniated disc L4-5 (claimed as a back condition), to include 
as secondary to left knee and left ankle disabilities.  This 
appeal was previously before the Board in September 2003, at 
which time it was remanded for further evidentiary 
development.  A review of the record indicates that the 
remand directives have been addressed and the Board may 
proceed with its review with respect to the psychiatric and 
low back disability claims.

The issues of service connection for right and left hip 
disabilities are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.





FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for service connection for an acquired 
psychiatric disorder and degenerative joint and disc disease 
of the lumbar spine; all reasonable development necessary for 
the disposition of these claims has been completed.

2.  The medical evidence shows no acquired psychiatric 
disorder during service or for many years thereafter, nor 
does it contain a competent opinion linking a current 
psychiatric disorder to service or that establishes that such 
a disorder was caused by a service-connected disability; 
however, the medical evidence shows that the veteran's major 
depressive disorder was aggravated by his service-connected 
residuals of a left ankle sprain and chondromalacia of the 
left knee.

3.  The medical evidence shows no chronic low back during 
service or for many years thereafter, nor does it contain a 
competent opinion linking a current low back disability to 
service or that establishes that such a disorder was caused 
by a service-connected disability; however, the medical 
evidence shows that the veteran's degenerative joint and disc 
disease of the lumbar spine was aggravated by his service-
connected residuals of a left ankle sprain and chondromalacia 
of the left knee.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may a psychosis be presumed to 
have been incurred therein; however, the veteran's major 
depressive disorder is proximately due to or the result of a 
service-connected disability on the basis of aggravation.  38 
U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131,1137,  
5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2004); Allen v. Brown, 7 Vet. 
App. 439 (1995).
2.  A chronic low back disability was not incurred in or 
aggravated by service, nor may arthritis of the lumbar spine 
be presumed to have been incurred therein; however, the 
veteran's degenerative joint and disc disease of the lumbar 
spine is proximately due to or the result of a service-
connected disability on the basis of aggravation.  38 
U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.307, 3.309, 3.310 (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), provides for, among 
other things, notice and assistance to claimants under 
certain circumstances.  Final rules to implement the 
provisions of the VCAA are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see also 66 Fed. Reg. 
45,620 (August 29, 2001).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in January 2000 prior to the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required. 

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the January 2000 and March 2001 rating 
decisions, the April 2001 Statement of the Case (SOC), and 
the Supplemental Statement of the Case (SSOC) in February 
2002 and April 2005 adequately informed the veteran of the 
information and evidence needed to substantiate his claims.  
The Board observes that the April 2005 SSOC informed the 
veteran of the implementing regulations, including that VA 
would assist him in obtaining government or private medical 
or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that these documents show that 
the appellant was notified of the evidence needed to 
substantiate the claims addressed in this decision and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

In this case, the veteran appealed a January 2000 rating 
decision.  Only after that rating action was promulgated, 
did the RO, in March 2001, provide notice to the claimant 
regarding what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)), the Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, as noted above, the original RO 
decision that is the subject of this appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC 7-2004. 

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the March 2001 letter provided 
to the appellant the first three elements.  Although the 
letter does not contain the precise language of the fourth 
element, the letter does request that the veteran provide 
enough information and evidence to enable VA to obtain all 
evidence or information, whatever the source.  The language 
is sufficiently broad to meet the requirement of the fourth 
element.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Moreover, the Appeals Management Center provided the 
veteran with a letter in October 2004 that uses the language 
provided in 38 C.F.R. § 3.159(b)(1).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
afforded the veteran thorough VA medical examinations, which 
addressed the etiological questions at issue with regard to 
the claims for service connection for psychiatric and low 
back disorders.  There is sufficient evidence of record to 
adjudicate these claims; therefore, there is no further duty 
to provide another examination or medical opinion.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply).  The Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, 4 Vet. App. 384; Mayfield, 19 
Vet. App. 103. 



FACTUAL BACKGROUND

Service medical records show no findings relating to an 
acquired psychiatric disorder or a low back disability.  A 
report of a physical examination in May 1982 indicates normal 
mental status and spine evaluations, except for a diagnosis 
of severe chondromalacia, patella, left knee secondary to 
multiple traumatic episodes.  (Service connection is in 
effect for this disability.)  The veteran completed a Report 
of Medical History in June 1982, wherein he denied any 
medical history of depression or excessive worry, nervous 
trouble of any sort, recurrent back pain, arthritis, or bone 
or joint deformity.  The veteran was treated for left ankle 
pain in August 1983 following an accident, which was later 
diagnosed as chronic inversion sprain, left ankle.  (In 
addition to the left knee disability noted above, service 
connection is currently in effect for residuals of a left 
ankle sprain.)

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in September 1985.  The veteran 
indicated at that time he was having problems with his back.  
It was noted that he had a limp.

Emergency room records from St. Mary Desert Valley Hospital 
show the veteran presented in June 1993 with complaints of 
back, left shoulder, and hip pain.  He reported that he was 
involved in a motor vehicle accident.  X-ray of the 
lumbosacral spine was reported to be normal.  The diagnosis 
was multiple contusions and low back strain.  The veteran 
presented again a few weeks later, complaining of severe back 
pain.  The diagnosis was back pain by history.

In July 1993, the veteran underwent evaluation at Pacific 
Industrial Medicine, Incorporated.  On examination there was 
extreme tenderness and spasm at the midline and paravertebral 
muscles of the lumbosacral spine into the sacroiliac 
bilaterally and radiating into the sciatic notch bilaterally.  
Pain was exacerbated by movement and range of motion was 
limited.  The lower extremities, including hips, were normal, 
revealing no limitation of movement, tenderness, spasm, or 
pathology.  The pertinent assessment was acute 
musculoligamentous sprain/strain injury:   lumbar spine with 
left radiculopathy.  The veteran underwent a re-evaluation in 
July and August 1994, at which time, an MRI (magnetic 
resonance imaging) of the lumbosacral spine was done.  The 
interpretation of the MRI revealed (1) an 8 mm (millimeter) 
central and left paracentral disc herniation at L5-S1, which 
creates a mild left foraminal stenosis without nerve 
compression, (2) a 2 mm posterior bulging of the disc at L4-5 
and L3-4 without compression of the dural sacral or canal or 
foraminal stenosis, and (3) straightening of the usual lumbar 
lordotic curve on the examination.  The orthopedic evaluator 
opined that with a reasonable degree of medical probability, 
the veteran's injuries, to include the herniated disc at L5-
S1, resulted from the motor vehicle accident in June 1993.

An electromyograph (EMG) was done of the left lower extremity 
in March 1995, which was interpreted as a normal EMG study of 
the sampled muscles.

The veteran underwent an evaluation at Hilltop Medical Group 
in May 1995.  On examination the veteran had full range of 
motion in flexion, hyperextension, abduction, and adduction, 
external rotation, and internal rotation of the hips.  Gait 
was within normal limits and the veteran did not require 
assistive devices for ambulation.  The impression was that 
the veteran had good mobility.  There was some restriction on 
straight leg raising, but otherwise, the medical and 
neurological examinations were essentially normal.

Inpatient records from John C. Lincoln Hospital show the 
veteran was admitted in October 1995 for a drug overdose.  
The veteran reported that he had been living in a shelter 
home and had an argument with the Shelter Manager.  He became 
angry, then despondent, and took an overdose of several 
medications.  

The veteran was also admitted to the Phoenix VA Medical 
Center (VAMC) in October 1995 for approximately six days.  On 
physical examination the veteran had been limping.  He 
reported that he might have strained his foot during the 
events that precipitated his overdose.  Extremities 
demonstrated full range of motion.  The final diagnosis was 
adjustment disorder with depression in Axis I and 
degenerative disc disease in Axis III.  The veteran was 
admitted again a few days after his discharge.  His final 
diagnoses were as follows:  Axis I:  adjustment disorder with 
mixed emotional feelings and dysthymia, Axis II:  personality 
disorder, mixed, and Axis III:  degenerative joint disease 
and degenerative arthritis of the knees.

The veteran also underwent an evaluation by the Arizona 
Department of Economic Security in October 1995.  His chief 
complaint was back pain and associated left lower extremity 
pain.  The veteran reported to the examiner that before the 
motor vehicle accident, he was doing fine except for knee and 
ankle pain and occasional cervical thoracic, and lumbar pain.  
He reported his last employment was in 1992 or 1993, doing 
house painting, carpentry, and minor repairs.  On examination 
the clinician did not see any evidence of radiculopathy or 
neurological impairment of any of the lower extremities.  

The veteran underwent a C&P examination for the joints in 
December 1995.  He complained of lower back pain among other 
symptoms.  The pertinent diagnosis was degenerative joint 
disease of the lumbosacral spine with history of three discs 
bulging according to the private MRI per the veteran's 
report, but the VA MRI showed only one disc bulge at L5-S1.

VA outpatient records show in July 1996, complaints of low 
energy, compulsive eating, constantly fighting, sporadic 
sleep, not leaving the house unless it is absolutely 
necessary, suicidal and homicidal ideation without specific 
plans.  The diagnosis was depression with agoraphobia with 
suicidal ideation and chronic lower back pain.  A diagnosis 
of major depressive disorder is also shown.  The veteran was 
offered hospitalization but refused.  The veteran underwent a 
complete psychological evaluation, which resulted in a 
diagnosis of major depressive disorder, severe with psychotic 
features and an anxiety disorder NOS (not otherwise 
specified).  Individual psychotherapy and continuing with 
appropriate pharmacological treatment were recommended.  

The veteran underwent a psychological evaluation by G.B.W., 
Ed.D. in August 1996.  The examiner conducted an extensive 
medical history and records review.  The veteran reported 
motorcycle accidents in 1973 and 1985, and a car wreck in 
1993.  He also stated, "I've been thrown (from horses) too 
numerous times to count, falling, thrown, going over 
backwards..."  The veteran reported that his hip has been out 
of alignment since the motor vehicle accident in 1993, 
"besides being thrown off of horses."  Following numerous 
psychological tests and a mental status examination, the 
diagnoses were major depressive disorder, recurrent, severe 
with mood congruent psychotic features, with full inter-
episode recovery, superimposed on dysthymic disorder and pain 
disorder associated with both psychological factors and a 
general medical condition, chronic, borderline personality 
disorder, paranoid.

In September 1996, the veteran was offered hospital admission 
at the VAMC, but refused again.  He was assigned a counselor 
for supportive therapy.  In December, the veteran complained 
of pain in his left hip and lower back that radiated down his 
left leg.  On examination a left patellar or left Achilles 
tendon reflex could not be elicited; the right sensory was 
grossly intact.  An MRI was done, which confirmed earlier 
interpretations of a slight disc protrusion at L5-S1 and a 
slight disc bulge at L3-4.  The veteran was also hospitalized 
at the VAMC in December after showing up to the Mental 
Hygiene Clinic with superficial scratches on the left wrist.  
He stated that he was angry and depressed.  The final 
diagnoses were Axis I- dysthymia and Axis II- personality 
disorder with borderline features.  

In November 1996, the veteran underwent an evaluation for the 
Arizona Department of Economic Security.  He reported that he 
was last employed in 1992 as a grocery store clerk and a 
self-employed handyman and house painter.  Both jobs ended 
after his car accident in 1993.  Following a medical history 
and extensive records review, the examiner diagnosed major 
depressive disorder, intermittent panic disorder, and history 
of alcohol abuse in Axis I, and personality disorder with 
dependent and borderline features (primary diagnosis) in Axis 
II.  

VA outpatient records show in March 1997, the veteran gave a 
history of throwing his back out in January.  The veteran 
continued to have complaints of being depressed, anxious, 
feeling that he would be better off dead, and poor sleep.  
"Borderline features" was added to his diagnosis of recurrent 
major depression.  In April, the diagnosis was changed to 
major depression with psychotic features.  The veteran was 
offered admission to the hospital, but refused.  The veteran 
also refused psychiatric hospitalization in August 1997.  The 
veteran complained of severe pain in December 1997.  He 
reported that he was laying in bed and coughed, and as he did 
so, he heard a snap/pop in his lower back.

The veteran underwent a C&P examination for the joints in 
February 1998.  The veteran gave a history of his left leg 
being shorter than his right leg.  He reported that a 
podiatrist had prescribed orthotics, which are thicker on the 
left.  The veteran stated he uses a cane intermittently.  The 
veteran asserted that his left hip pain and back pain were 
the results of longstanding problems with his left knee and 
ankle, which caused him to walk with an abnormal gait.  On 
examination, the examiner found a discrepancy in the length 
of the legs between 1-1.5 centimeters (cm).  

X-rays of the veteran's left and right hip were taken in 
February 1998.  Interpretation of left hip X-rays reflected 
the joint spaces are preserved without fracture or osseous 
lesion or free joint body.  Interpretation of right hip X-
rays indicated no evidence of fracture or dislocation, or 
bone or tissue abnormality.  On examination in September 1999 
the veteran had normal range of motion in the hips.  Strength 
was 5/5 in the lower extremities.

The veteran underwent a C&P examination in October 1999.  The 
veteran reported that he injured his back in 1975 when he 
turned suddenly to the left.  Since then it has worsened to 
the point that it keeps him awake at night.  He stated that 
the pain radiates down his left leg.  

In November 2000, the veteran underwent evaluation by D.A.C., 
M.D. for his lower back pain.  Dr. C. reviewed the veteran's 
medical history of a left ankle and knee injury in the 
military, and his current complaint of an aching, burning-
type pain in his lumbosacral area and left lower extremity 
without a great deal of numbness or tingling.  The veteran 
also reported his perception of a leg length inequality with 
his left lower extremity being shorter than his right, which 
he associated with his previous surgery on his left knee and 
ankle.  On examination a severe antalgic gait due to pain was 
noted.  No true leg length equality was measured.  Dr. C 
diagnosed lower lumbar spine degenerative joint disease.  The 
physician opined that, while it was not clear whether the 
previous surgery would have caused the veteran's arthritis of 
the lower spine, his abnormal gait certainly served to 
aggravate the lower spine disability.

The veteran underwent an evaluation by the Arizona Department 
of Economic Security in January 2001.  The diagnostic 
impression was adjustment disorder with depressed mood, 
chronic.  The examiner noted that the veteran might have some 
personality pathology that is interfering with treatment of 
his conditions and it is difficult to ascertain the extent of 
actual psychological difficulties he is having.  However, the 
clinician found that the veteran's psychological distress is 
primarily secondary to his physical ailments.

Records from the Social Security Administration, dated in 
January 2001, show that the veteran was granted disability 
from June 1993 due to a combination of physical and mental 
disorders.

The veteran underwent a C&P examination for the spine in 
February 2001.  The veteran stated that the onset of his 
lower back symptoms was in the later 1980's.  He reported a 
history of being in a car accident in 1993 that exacerbated 
his lower back pain.  Following a physical examination, the 
examiner diagnosed lumbar spine with degenerative disc 
disease/degenerative joint disease L5-S1.  He opined that it 
is not more likely than not that any chronic back condition 
or increased low back condition is secondary to service-
connected left ankle and left knee.  The examiner went 
further, concluding that the car wreck in 1993 caused the 
increase in the veteran's chronic low back condition.  

The veteran also underwent a C&P examination for mental 
disorders.  The claims file was not available for review.  
The veteran reported that he had multiple jobs since he left 
the service, but has been unemployed since April 1997.  He 
stated that the longest he has held a job was for nine or ten 
months.  He endorsed symptoms of hearing voices that tell him 
to kill himself, not liking to talk to people, feeling 
worthless, problems with sleeping, and frequent thoughts of 
dying and suicide.  The veteran gave a history of two 
overdoses and having placed a gun in his mouth.  Following a 
mental status evaluation, the Axis I diagnoses were (1) major 
depressive disorder, chronic and severe, with psychotic 
features and (2) anxiety disorder, NOS.  The examiner stated 
that the veteran's major depressive disorder is not due to 
any general medical condition, as there are no physiological 
consequences of any specific medical disorder that could 
cause his depression.  

The veteran and his wife testified in a RO hearing in June 
2001.  The veteran's indicated that he had planned to make 
the service a career, but he was medically discharged after 
his injury precluded sea duty.  (Transcript (T.) at pp. 2-3)  
After he left the service, he had problems right away because 
he was unable to do any work that required him to be on his 
feet.  He became depressed and disillusioned about his 
situation.  (T. at p. 3)  The veteran further testified that 
he attempted suicide by overdose of pills.  Although he had 
been to the VA before the overdose, it was after the suicide 
attempt that he began receiving mental health counseling on a 
regular basis.  He did not exhibit any symptoms of depression 
while in the service.  (T. at p. 4)  the veteran recalled 
that a doctor told him that his inability to cope with not 
being able to support his family is what lead him to his 
first suicide attempt.  (T. at p. 6)  Another physician 
informed him that in "a round-about way", his psychiatric 
problem was due to his limp because it  had caused other 
physical problems.  (T. at p. 7)  Dr. C. wrote a letter for 
him.  (T. at p. 8)  The veteran stated that he had had a limp 
since 1984.  He denied prior back trauma and noted that he 
had been diagnosed with degenerative joint disease and 
curvature of the spine, and he believed that he had a 
bilateral hip disability.  (T. at p. 10)  

The veteran's wife testified in June 2001 that she and the 
veteran were married for 26 years ago.  She indicated that 
the veteran was not depressed or suicidal back then because 
he was too busy working.  He became depressed and preoccupied 
with his discharge from the service.  (T. at p. 5)  He did 
not get treatment until the 1990's because they were busy 
with the kids and she thought the veteran could take care of 
himself.  (T. at p. 6)

Interpretation of an MRI in July 2001 confirmed a moderate-
sized paracentral disc extrusion at L5-S1, which abuts and 
slightly displaces the left S1 nerve root, a small right 
paracentral disc protrusion at L3-4, and mild bilateral 
foraminal stenosis at L5-S1.

The veteran underwent an evaluation by a private 
neurosurgeon, H.G.T., M.D. in October 2001.  Dr. T's report 
states that the veteran's radicular symptoms have settled, 
but his right knee pain is worsening.  Dr. T. reported that 
the veteran's right knee problem was noticeably affecting his 
ability to ambulate.  He opined that "every suspicion that 
given his difficulties with ambulation because of his knee 
this could be affecting his back condition."  He suggested 
to the veteran that he might obtain an orthopedic 
consultation regarding the right knee joint.

LAW AND REGULATIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   

Service connection for certain chronic diseases, to include 
arthritis and a psychotic disorder, may be presumed when it 
is manifested to a degree of 10 percent within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (2004).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court defined "disability" in 
the context of secondary service connection as impairment of 
earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id. at 448.

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).

ANALYSIS

The medical evidence shows no acquired psychiatric disorder 
or chronic low back disability during service or for many 
years thereafter, nor does it contain a competent opinion 
linking a current psychiatric disorder, to include a 
psychosis, or low back disability, to include arthritis, to 
service.  Thus, service connection is not warranted on a 
direct incurrence or presumptive basis for either disability.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 
1131,1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  The thrust of 
the veteran's appeal is that his psychiatric and low back 
disorders were caused or aggravated by his service-connected 
left knee and ankle disabilities.  The remainder of the 
Board's analysis will focus on the secondary service 
connection questions presented. 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310 (a) and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  

Psychiatric Disorder

Historically, the records show no findings attributed to an 
acquired psychiatric disorder until October 1995, when the 
veteran had acute drug overdose and was diagnosed with an 
adjustment disorder with mixed emotional feelings, dysthymia, 
and a personality disorder.  He has continued to have mental 
impairment since that time with varying diagnoses, to include 
a major depressive disorder diagnosed in ongoing outpatient 
treatment at the Mental Health Clinic and following the most 
recent VA C&P examination in February 2001.  An evaluation 
done by the Arizona Department of Economic Services, 
practically contemporaneous with the VA examination, reflects 
a diagnosis of adjustment disorder with depressed mood, 
chronic.  (Emphasis added.)  Thus, there is ample medical 
evidence of a current  diagnosis of an acquired psychiatric 
disorder.  The remaining question is whether it was caused or 
aggravated by a service-connected disability.

Two medical opinions are of record regarding the development 
and continuation of an acquired psychiatric disorder and the 
relationship to a service connected disability.  The first 
opinion, provided in February 2001, clearly states that the 
veteran's chronic major depressive disorder with psychotic 
features, did not arise from the veteran's service-connected 
left ankle and left knee disabilities.  The examiner provided 
a rationale for the opinion, noting that there are no 
physiological consequences of any specific medical disorder 
that could cause his depression.  

The second competent opinion addressing the issue of 
secondary service connection for a psychiatric disorder 
includes the observation that the veteran's psychological 
distress is primarily secondary to his physical ailments.  
More imporatantly, he examiner also noted while discussing 
the veteran's level of independent functioning, "Once again, 
there was a definite connection between his physical 
limitations and the subsequent depressive symptomatology."  
While this examiner did not specifically refer to the 
veteran's service-connected left ankle or left knee 
disability, the Board finds sufficient evidence to reasonably 
infer from the examiner's comments that the veteran's 
service-connected left ankle and knee disabilities, as well 
as his lower back disability (service-connected as the result 
of the instant Board decision), are what is meant by 
"physical ailments."  In this regard, a review of the 
report reveals the following were referenced: left leg and 
ankle disabilities, a perceived inequality in leg length, 
back pain, newly diagnosed diabetes, and a perceived heart 
attack that turned out to be symptoms associated with his 
blood sugar level.  There is no indication of any appreciable 
physical impairment from diabetes, whereas the examiner noted 
that the veteran walked with a limp with the use of a cane 
and a leg brace.  His impression was "he (the veteran) 
certainly presented as someone who was physically impaired."  

The Board notes that "psychological distress" is obviously 
not a diagnosis; rather, it is a symptom of an underlying 
psychiatric disorder.  However, both examiners diagnosed 
depression and a fair reading of the entire private opinion 
is consistent with a psychiatric disorder aggravated by 
service-connected physical ailments.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In considering the relevant evidence in its 
entirety, the Board finds that the positive and negative 
evidence are in relative equipoise on the question of whether 
the veteran's service connected disabilities aggravated his 
psychiatric disorder.  With application of the doctrine of 
reasonable doubt, secondary service connection for the 
veteran's major depression is warranted on the basis of 
aggravation.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.310(a); 
Allen, 7 Vet. App. 439 (1995).  

Low Back Disability

As to the issue of secondary service connection for a low 
back disability, a review of the record indicates that 
service connection is warranted for degenerative joint and 
disc disease of the lumbar spine.  The medical evidence, as 
well as the veteran's self-reported medical history, 
demonstrates that his degenerative joint and disc disease of 
the lumbar spine, began after a post-service motor vehicle 
accident in June 1993.  A number of medical professionals 
have opined on the matter of etiology.  The earliest opinion 
was expressed by Industrial Medicine, Incorporated in 1994.  
Their examiner concluded that, with a reasonable degree of 
medical probability, the veteran's injuries, to include the 
herniated disc at L5-S1, resulted from the motor vehicle 
accident in June 1993.  The VA examiner in February 2001 
concurred with this assessment.  However, neither of these 
unfavorable opinions addressed the question of whether the 
veteran's low back disability was aggravated by his service 
connected left knee and/or left ankle disabilities.  

The medical evidence clearly shows that the veteran has had a 
limp since at least 1985, years prior to the motor vehicle 
accident, and it is apparent that it is associated with his 
service-connected left knee and left ankle disabilities.  
There are two opinions of record addressing the question of 
aggravation.  First, in October 2001, H.G.T., M.D. opined 
that the veteran's difficulties with ambulation due to his 
knee disability "could be" affecting his back condition.  
In November 2000, D.A.C., M.D. opined that the veteran's 
abnormal gait served to aggravate his lower spine problem.  
While the former opinion is arguably too speculative (see. 
e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992)), his use of the 
phrase "every suspicion" implies a likelihood of a 
connection, not just a possibility.  In any case, the second 
opinion unequivocally supports the claim of secondary service 
connection on an aggravation basis and there is no contrary 
opinion of record.  Accordingly, the Board finds that 
secondary service connection for degenerative disc and joint 
disease of the lumbar spine is warranted on the basis that 
the low back disability was aggravated by the veteran's 
service-connected left knee and left ankle disabilities.  
3.310(a); Allen, 7 Vet. App. 439 (1995).  


ORDER

Secondary service connection for a major depressive disorder, 
on the basis of  aggravation by service-connected 
disabilities, is granted.

Secondary service connection for degenerative disc and joint 
disease of the lumbar spine, on the basis of aggravation by 
service-connected disabilities, is granted.  





REMAND

The remaining issues in appellate status are service 
connection for right and left hip disabilities, to include as 
secondary to service connected left knee, left ankle and, as 
the result of the Board's decision above, low back 
disabilities.  The evidence in this matter consistently 
demonstrates normal findings pertaining to the right hip, as 
shown by examinations in 1993, February 1998 (which included 
X-ray evidence), and September 1999.  With regard to the left 
hip, the record also reflects normal findings, to include 
range of motion and the absence of tenderness or spasm.  
However, the veteran has consistently reported bilateral hip 
pain.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
(The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.)  However, in addition to his left knee and left 
ankle disabilities, the veteran has apparent leg length 
shortening associated with those disabilities and service 
connection has now been established for his low back 
disability.  It is also pertinent to note that the veteran 
has indicated during this appeal that he has been told by a 
physician that he has bilateral hip disability.

In view of the foregoing, it is the Board's judgment that the 
veteran should be afforded an orthopedic examination to 
determine if he has a current disability of either hip and, 
if so, whether such was caued or aggravated by his service-
connected left knee, left ankle, and/or low back 
disabilities.  38 U.S.C.A. § 5103A(D); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the issues of service connection for right and 
left hip disabilities must be REMANDED for the following 
action:

1.  The RO should schedule the veteran 
for an orthopedic examination to 
determine if he has a current disability 
of either hip and, if so, whether such 
was aggravated by his service-connected 
left knee, left ankle, and/or low back 
disabilities.  Following a review of the 
relevant medical evidence in the claims 
file, the clinical evaluation and any 
tests that are deemed necessary, the 
clinician is asked to determine whether 
the veteran has a current diagnosis of a 
right or left hip disability and, if so, 
opine whether it is at least as likely as 
not (50 percent or more probability) that 
any right or left hip disability present 
was caused or aggravated by the veteran's 
service-connected left knee, left ankle 
and/or low back disabilities.  The 
clinician is advised that an opinion of 
"more likely" or "as likely" would 
support a causal relationship, whereas 
"less likely" would weigh against a nexus 
between a current disability and service.

The clinician is also requested to 
provide a rationale for any opinion 
expressed.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

5.  The RO should readjudicate the issues 
of entitlement to service connection for 
right and left hip disabilities, to 
include as secondary to service-connected 
left knee, left ankle and/or low back 
disabilities.  If either benefit sought 
is not granted, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the last SSOC was 
issued.  A reasonable period of time for 
a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 



	                        
____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


